16-14691-aih   Doc   FILED 02/05/21   ENTERED 02/05/21 12:46:11   Page 1 of 4
16-14691-aih   Doc   FILED 02/05/21   ENTERED 02/05/21 12:46:11   Page 2 of 4
16-14691-aih   Doc   FILED 02/05/21   ENTERED 02/05/21 12:46:11   Page 3 of 4
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                             Case No. 16-14691-aih

 David Candelaria, Jr.                              Chapter 13

 Debtor.                                            Judge Arthur I. Harris

                                  CERTIFICATE OF SERVICE

I certify that on February 5, 2021, a true and correct copy of this Notice of Postpetition Mortgage
Fees, Expenses, and Charges was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Jonathan I. Krainess, Debtors’ Counsel
          jkrainess@sbcglobal.net

          Lauren A. Helbling, Chapter 13 Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          David Candelaria, Jr., Debtor
          3165 West 11th Street
          Cleveland, OH 44109
                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




 16-14691-aih        Doc     FILED 02/05/21        ENTERED 02/05/21 12:46:11        Page 4 of 4
